MEMORANDUM **
Lynda J. Baker appeals pro se the district court’s summary judgment in favor of *152defendants on the grounds that Baker’s Title VII action was barred by the doctrine of judicial estoppel. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s grant of summary judgment de novo, and we review for an abuse of discretion its application of the doctrine of judicial estoppel. See Hamilton v. State Farm Fire & Casualty Co., 270 F.3d 778, 782 (9th Cir.2001). We affirm.
Under the doctrine of judicial estoppel, Baker “is precluded from pursuing claims about which [s]he had knowledge, but did not disclose, during [her] bankruptcy proceedings ...” See id. The record shows that Baker knowingly failed to disclose her pending Equal Employment Opportunity claim as an asset in her bankruptcy schedules and financial statement. The record also shows that both the bankruptcy court and Baker’s creditors relied on the disclosure statements and schedules, and the bankruptcy was subsequently discharged. Accordingly, the district court properly granted summary judgment in favor of the defendants based on judicial estoppel. Id. at 782-83.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *152courts of this circuit except as provided by Ninth Circuit Rule 36-3.